Name: Commission Implementing Regulation (EU) 2018/1650 of 5 November 2018 amending Annex I to Regulation (EC) No 798/2008 as regards the entries for Canada, Russia and the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: organisation of transport;  agricultural activity;  international trade;  America;  trade;  animal product;  Europe;  agricultural policy
 Date Published: nan

 6.11.2018 EN Official Journal of the European Union L 275/10 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1650 of 5 November 2018 amending Annex I to Regulation (EC) No 798/2008 as regards the entries for Canada, Russia and the United States in the list of third countries, territories, zones or compartments from which certain poultry commodities may be imported into or transit through the Union in relation to highly pathogenic avian influenza (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of point 1 of Article 8, point 4 of Article 8 and Article 9(4)(c) thereof, Having regard to Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (2), and in particular Articles 23(1), 24(2) and Article 25 thereof, Whereas: (1) Commission Regulation (EC) No 798/2008 (3) lays down veterinary certification requirements for imports into and transit, including storage during transit, through the Union of poultry and poultry products (the commodities). It provides that the commodities are only to be imported into and transit through the Union from the third countries, territories, zones or compartments listed in columns 1 and 3 of the table in Part 1 of Annex I thereto. (2) Regulation (EC) No 798/2008 provides that consignments of commodities may only be imported into and transit through the Union if they comply with certain conditions, including the specific conditions set out in column 6 of the table in Part 1 of Annex I thereto, and where appropriate, the closing date and opening date set out in columns 6A and 6B of that table. The closing date indicates the date from which consignments of commodities produced in a third country, territory, zone or compartment are no longer authorised for import into or transit through the Union, while the opening date indicates the date from which consignments of commodities produced in a third country, territory, zone or compartment are again authorised for import into or transit through the Union. (3) The entries in columns 6A and 6B are kept in the table in Part 1 of Annex I to Regulation (EC) No 798/2008 to prevent the import into and transit through the Union of consignments of commodities produced in the restricted zones outside the Union during the period when the import into and transit through the Union of such consignments was not authorised in accordance with the rules laid down in that Regulation. (4) The entry for Canada in the table in Part 1 of Annex I to Regulation (EC) No 798/2008 includes zones of that third country which, following the confirmation of HPAI, have applied stamping out, cleaning and disinfection and have been re-authorised for imports into and transit through the Union of certain poultry commodities with an opening date of more than two years ago. The entry for Canada should therefore be amended accordingly. (5) The entry for the United States in the table in Part 1 of Annex I to Regulation (EC) No 798/2008 includes zones of that third country which, following the confirmation of HPAI, have applied stamping out, cleaning and disinfection and have been re-authorised for imports into and transit through the Union of certain poultry commodities with an opening date of more than two years ago. The entry for the United States should therefore be amended accordingly. (6) Regulation (EC) No 798/2008 also lays down the conditions for a third country, territory, zone or compartment to be considered as free from HPAI. (7) Russia is listed in the table in Part 1 of Annex I to Regulation (EC) No 798/2008 as a third country from which imports into and transit through the Union of certain poultry commodities are authorised from the whole of its territory. (8) On 17 November 2016, Russia confirmed the presence of HPAI of subtype H5N8 in a poultry holding on its territory. Since November 2016, Russia has confirmed several outbreaks of HPAI in poultry holdings on its territory. Due to those confirmed outbreaks since November 2016 Russia cannot be considered as free from that disease and the veterinary authorities of Russia are not in a position to certify consignments of meat of poultry for human consumption intended for import into or transit through the Union. (9) The veterinary authorities of Russia have submitted information to the Commission on the outbreaks of HPAI and have confirmed that since 17 November 2016 they have suspended issuing veterinary certificates for consignments of meat of poultry for human consumption intended for import into or transit through the Union. (10) Therefore, no consignments of such products originating in Russia have been introduced into the Union since that date. For reasons of clarity and legal certainty, it is appropriate to document this situation and introduce in the table in Part 1 of Annex I to Regulation (EC) No 798/2008 the relevant closing date. This also ensures that, where Russia regains freedom from HPAI and an opening date is established, consignments of such products produced after the closing date and before that opening date will not be eligible for introduction into the Union. (11) The entry for Russia in the table in Part 1 of Annex I to Regulation (EC) No 798/2008 should therefore be amended to take account of the epidemiological situation in that third country since November 2016 and indicate the closing date from which that third country cannot be considered as free from HPAI (12) Annex I to Regulation (EC) No 798/2008 should therefore be amended accordingly. (13) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part 1 of Annex I to Regulation (EC) No 798/2008 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 343, 22.12.2009, p. 74. (3) Commission Regulation (EC) No 798/2008 of 8 August 2008 laying down a list of third countries, territories, zones or compartments from which poultry and poultry products may be imported into and transit through the Community and the veterinary certification requirements (OJ L 226, 23.8.2008, p. 1). ANNEX Part 1 of Annex I to Regulation (EC) No 798/2008 is amended as follows: (1) the entry for Canada is replaced by the following: ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella Control Status (6) Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 CA-Canada CA-0 Whole country SPF EP, E S4 CA-1 The whole country of Canada excluding area CA-2 WGM VIII BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 N A S1, ST1 POU, RAT N CA-2 Territory of Canada corresponding to: none (2) the entry for Russia is replaced by the following: ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella Control Status (6) Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 RU-Russia RU-0 Whole country EP, E S4 POU P2 17.11.2016 (3) the entry for the United States is replaced by the following: ISO code and name of third country or territory Code of third country, territory, zone or compartment Description of third country, territory, zone or compartment Veterinary certificate Specific conditions Specific conditions Avian influenza surveillance status Avian influenza vaccination status Salmonella Control Status (6) Model(s) Additional guarantees Closing date (1) Opening date (2) 1 2 3 4 5 6 6A 6B 7 8 9 US  United States US-0 Whole country SPF EP, E S4 US-1 The whole country of the United States excluding area US-2 WGM VIII POU, RAT N BPP, BPR, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 US-2 Territory of the United States corresponding to: US-2.1 State of Tennessee: Lincoln County Franklin County Moore County WGM VIII P2 4.3.2017 11.8.2017 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1 US-2.2 State of Alabama: Madison County Jackson County WGM VIII P2 4.3.2017 11.8.2017 POU, RAT N P2 BPR, BPP, DOC, DOR, HEP, HER, SRP, SRA, LT20 A S3, ST1